Case 17-10625-mdc            Doc 367       Filed 01/12/21 Entered 01/12/21 09:29:45                        Desc Main
                                          Document      Page 1 of 1


                                             LAW OFFICES
                                  MCCALLA RAYMER LEIBERT PIERCE, LLC
                                      BANKRUPTCY DEPARTMENT
                                          1544 Old Alabama Road
                                           Roswell, GA 30076
                                        TELEPHONE: 770-643-7200
                                         TELEFAX: 866-761-0279
                                             1-800-275-7171

                                                   January 12, 2021

 Clerk, United States Bankruptcy Court
 400 Robert N.C. Nix Bldg.
 900 Market St.
 Philadelphia, PA 19107-4299

                                    REQUEST FOR SERVICE OF NOTICES
       RE:
                       Debtor                                 Gary Richard Grimm
                       Case Number                            17-10625
                       Chapter                                13
                       Secured Creditor                       M & T Bank
                       Loan Number                            XXXXXX4960
 Dear Sir / Madam:

             Would you be so kind as to add the following interested party to the mailing / service list in the above
    referenced case:

               M & T Bank
               c/o MCCALLA RAYMER LEIBERT PIERCE, LLC
               Bankruptcy Department
               1544 Old Alabama Road
               Roswell, GA 30076

             Please provide us with a copy of each notice of any proceeding, hearing and/or report in this matter
    including, but not limited to notices required by Bankruptcy Rules 2002(g) and the Local Rules of the
    Bankruptcy Court.

             We appreciate your courtesy in this matter. If you have any questions, please do not hesitate to call
    me.

                                                       Very Truly Yours,

                                                       /s/ Melissa Licker
                                                       c/o MCCALLA RAYMER LEIBERT PIERCE, LLC
                                                       1544 Old Alabama Road
                                                       Roswell, GA 30076
                                                       Phone: 732-902-5384
                                                       Email: Melissa.Licker@mccalla.com
                                                       Attorney Bar No:




 NOA
